Citation Nr: 0904009	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1964 to September 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Milwaukee, Wisconsin, Regional Office 
(RO).  The Board remanded the case for further development in 
December 2006.  The case has now been returned to the Board 
for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed PTSD as a result of 
stressful events in Vietnam.  In a written stressor statement 
dated in October 1994, the veteran reports stressors 
including an incident in which he was in a motorized convoy, 
and another one of the vehicles hit a booby trap which 
exploded.  This reportedly caused a claymore mine on an Army 
truck to explode, and two fellow service men were killed.  

The veteran's DD 214 reflects that his military occupational 
specialty was Armor Intel specialist.  He received the 
Vietnam Service Medal and the Vietnam Campaign Medal, but did 
not receive any awards given exclusively for combat.  His 
record of Foreign Service reflects that he was in Vietnam 
from May 13, 1966, to June 1, 1966.  Other service documents 
reflect that he returned to the United States early and 
received a hardship discharge due to the death of a family 
member.  

While in Vietnam, his duty was Scout Driver.  He was assigned 
to TrpD,1stSqdn,9thCav,1stCavDiv.  Significantly, while the 
case was in remand status, the RO obtained copies of Daily 
Journals for the veteran's unit from the National Archives 
and Records Administration.  The Journal entries reflect that 
on May 28, 1966, three members of D Troop of the 1st 
squadron, 1st Cavalry Division were killed as a result of 
"multiple fragmentation wounds" and "Other explosive 
device."  

Although the veteran had not provided the specific names of 
the individuals killed or the exact dates, the Board finds 
that the claimed stressors have been adequately confirmed.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear that corroboration of every detail of a claimed 
stressor is not required, and that his presence with his unit 
at the time of the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that he alleges occurred did, in fact, occur.  
Id. at 128-129.

Nevertheless, the evidence which is of record is not adequate 
to allow resolution of the appeal.  The Board notes that the 
evidence is mixed with respect to whether or not the veteran 
has PTSD.  A private record dated in November 1994 contains 
diagnoses of PTSD and major depression.  A private treatment 
record dated in September 2002 indicates that the veteran had 
a diagnosis of "prolong posttraum stress."  A private 
record dated in January 1999 indicates that the veteran was 
being seen for depression.  A private counseling record dated 
in January 2003 notes treatment for depression.  A private 
counseling center summary dated in April 2003 reflects that 
his problems included PTSD, depression, anxiety and perhaps 
an injury related condition.  The Board notes that none of 
the treatment records contain any substantial explanation of 
the basis for the diagnoses.  In addition, none of those 
diagnoses was based on review of the claims file.  Therefore, 
they are not adequate to resolve the claim.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim. 38 C.F.R. § 3.159(c).  The 
Board concludes that obtaining more recent mental health 
treatment records would be useful in resolving whether or not 
the veteran currently has PTSD.

In addition, the Board finds that a VA examination and 
opinion is required. The VCAA requires that the VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The veteran's recent mental health 
treatment records should be obtained and 
associated with the claims file.  

2.  Thereafter, schedule the veteran for 
a VA psychiatric examination to determine 
whether he meets the criteria for a 
diagnosis of PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).  
If so, the examiner is asked to also 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater probability) related 
to the veteran's military service - and, 
specifically, to a confirmed stressor.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  

3.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




